AO 91 (Rev 8/01) CriminalComplaint

l United States District Court

SOUTHERN DI STRICT_ OE` TEXAS
MCALLEN` DIVI S ION

UNITED STA\';`-ES OF AMERICA v ' CR|N"NAL COMPLAlNT

 

 

OSCar EStrada Principal United States / Case Number:
‘ Y°B= 1997 M-18-2190-M
Santos Herevia ca-Print,'pal united states ' ` \
YoB: 2000

§Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ‘ october 24, 2018 in Hida|go County, in
the ` Southem . District of Texas defendants(s) did,

(T rack Statutory Ianguage of QFense)

 

knowing or in reckless disregard of the fact that Edy Magdaleno Lorenzo-Valdez, a citizen and
national of Guatemala, along with six (6) other undocumented aliens, for a total of seven (7),
who had entered the United States in violation of law, concealed, harbored or shielded from
detection or attempted to conceal, harbor-, or shield from detection such aliens in any place,
including any building or means of transportation, to Wit: a residence located in Edinburg,
Texas,

in violation of Title 8 United States Code, Section(s) _ 1324(a)(1)(A)(iii)
I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

 

On October 22,'2018, Border Patrol Agents received information regarding a stash house used to
harbor undocumented aliens located at 23647 North Western Road in Edinburg, Tenas.

SEE ATTACIIED

Continued on the attached sheet and made a part of this complaint: -Yes: l:] No

     
  
  

 

 

 

"~i' ',,, '
trw .) =/
z - 1
g Gerardo Montalvo Senior Patrol Agent
Sworn to befo'(`j _¢, subscribed in my presence, 4 Printed Name of Complainant :
October 26, 2018 /~ °Z.’ 79 =.A at M,cALen, Texas

 

 

 

_ Date \ ity anew
Juan F._ Alanis , U. S. l\/lagistrate Judge

 

 

Name and Title of Judicial Ofticer Egrlawre of Judicial Oft`lcer

CaS€ 7118-Cr-_019111NlrEBTsrATE'SOm§’FNIche/U}RTP&Q€ 2 Of 4
eouTHERN DlsTRlcT oF TExAs '
lVlCALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLA|NT:

M-18-2190-Nl

RE: Oscar Estrada
Santos Herevia

CONT|NUAT|ON:

On October 22, 2018, Agents conducted surveillance on the aforementioned property and
observed a red pickup truck depart the property and briefly meet a group of suspected
illegal aliens whom emerged from a wooded area; shortly after, the pickup truck departed
and the suspected illegal aliens walked inside the suspected stash house.

On October 24, 2018, Agents resumed surveillance on the suspected stash house and
observed a green Mitsubishi Galant depart the property. A_t this time, H_idalgo County
Sheriff’s Oftice (HCSO) was contacted to assist with a vehicle stop on the Galant. HCSO
Deputies conducted a trach stop on the Galant for Operating a vehicle 'With fictitious
license plates. The driver was identified as Oscar Estrada, a United States Citizen, and the
front passenger _as Santos Herevia, also a United States Citizen. Additionally, the Deputy
informed Agents that Estrada was unlawfully in possession of a firearm. ,

Agents questioned Estrada as to his Suspected involvement in alien smuggling to which he
denied having any knowledge or involvement Estrada stated that he resided at the
suspected stash house and provided Agents with consent to search the residence

Agents questioned Herevia as to his suspected involvement in alien smuggling to which he
stated that he had no involvement in harboring aliens, but that he had knowledge that
Estrada was harboring undocumented aliens at the suspected stash house. Herevia
provided Agents With consent to search the suspected stash house ~

Agents proceeded to the residence; however, no undocumented aliens were discovered
inside the residence While searching the property, Agents observed foot sign leading into
an orange orchard that w`as adjacent to the property. While following the foot si`gn, Agents
encountered approximately twelve (12) subjects attempting to conceal themselves within
the orchards. Agents were able to apprehend seven (7) subjects and the rest absconded.
All seven (7) subjects to include Edy Ma'gdaleno Lorenzo- Valdez were determined to be

illegally present in the United States.

All subjects were transported to the McAllen Border Patrol station to be processed
accordingly `

Page 2 `

Case t:l@-Cr-OlQuNaWsthse nlesaret@eetmta@e 3 014
f SOUTHERN D|STR|CT OF TEXAS
lVchLLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMP=LA|NT:

1 N|-18-2190-|Vl

RE: Oscar Estrada
Santos Herevia

coNTlNuATloN:

PRINCIPAL STATEMENT:
Oscar Estrada was read his Miranda Rights. He understood, but refused to answer any

questions in regards to his suspected involvement m human smuggling

CO-PRINCIPAL STATEMENT:
Santos Herevia was read his Miranda Rights. He understood and agreed to provide a~

statement without the presence of an attorney.

Santos Herevia stated that he has resided at the suspected stash house for the past two (2)
years. Herevia admitted to having previously harbored ten (10) undocumented aliens at this
residence. Herevia stated that he was paid $100 USD per alien and that he divided the
earnings with Oscar Estrada. Herevia stated that Oscar Estrada has been residing with him
and has harbored about 100 illegal aliens in the past four (4) months Additionally, Herevia
stated that Esteban transported and was responsible for the twelve (12) aliens that were
found m the property, to which only seven (7) aliens were apprehended

'l`hrough a photo lineup, Herevia identified Oscar Estrada as the person who would transport
and harbor the illegal aliens in the ranch where he resided

, MATERIAL WITNESSESS STATEMENT-S:
Edy Magdaleno LorenZo-Valdez was read his Miranda Rights. He understood and agreed to

provide a statement Without the presence of an attomey.

Lorenzo-Valdez, a citizen of Guatemala, stated that he made his smuggling arrangements
and was to pay $63,500 Quetzales to be smuggled to New York City, New York. Lorenzo-
Valdez claims that he crossed the river along with twelve (12) other subjects and were
picked up by a red pickup truck and transported to the stash house. At the stash house, two
(2) male subjects received them, took their cell phones away, and showed them where they ,
were going to sleep. Just before their arrest, they were told to head to the orchards and hide

due to the presence of law enforcement

Lorenzo-Valdez identified Estrada, through a photo lineup, as the person who received him,`
took his phone away, gave him instructions, and who was in` charge of the stash house

where he was being harbored.

Page 3 _

Case 7:18-cr-019'3N|an§a|t-ATFE`|§1wl§i$§|@-rl%?é/BER-Fage 4 of 4

SOUTHERN D|STR|CT OF TEXAS
MCALLEN, TEXAS `

ATTACHMENT TOl §RlM|NAL COMPLA|NT: l j

. lvl-18- 91qu -lvl
RE: ~ Oscar Estrada
Santos Herevia

CONT|NUAT|ON:

Lorenzo-Va|dez identified Herevia, through a photo |ineu‘p, as the person Who received him, fed the group,
gave them instructions, and Who_Was also in charge ofthe stash house Where he Was being harbored.

Page 4

